ALLREAD, J.
Epitomized - Opinion
Tefanov was convicted in the Dayton Municipal Court of possessing intoxicating liquors. The Common Pleas reversed the judgment and discharged Tefanov. He kept a soft drink place which officers entered and there purchased whiskey. Tefanov was not present at that; time. Later in the day the officers returned and requested drinks but were refused by Tefanov. They testified that he emptied a quart container in the sink and they salvaged s.ome of this, which upon analysis was found to contain 14.5% alcohol. Tefanov testified in his own defense and called certain other witnesses. In reversing’ the Common Pleas and sustaining the conviction of the Municipal Court, the Court of Appeals held: '
1. ’’There was a conflict of testimony, but we are unable to find that the finding and judgment of the Municipal Court was against the manifest weight of the evidence.”